   Case 1:20-cr-00013-LO Document 53 Filed 11/17/20 Page 1 of 9 PageID# 288




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division



 UNITED STATES OF AMERICA                                Case No. 1:20-CR-13

           v.                                            The Hon. Liam O’Grady

 JEREMY BRUCE JONES,                                     Sentencing: December 1, 2020
 a.k.a. “Wacko,”

           Defendant.


                      RESPONSE OF THE UNITED STATES
            TO DEFENDANT’S SUPPLEMENTAL POSITION ON SENTENCING

          In tort law, there is a concept known as the “eggshell plaintiff”—that is, a plaintiff who is

particularly vulnerable or susceptible to injury because of some pre-existing or underlying

condition.      The “eggshell plaintiff” may nevertheless collect compensatory damages in the full

amount of her injuries, despite the fact that the extent of her injuries was not reasonably foreseeable

to the defendant.     See, e.g., Bradner v. Mitchell, 362 S.E.2d 718, 722 (Va. 1987) (“It is axiomatic

that a defendant who causes injuries to a plaintiff with a preexisting condition must take the

plaintiff as he finds him.”).

          While this doctrine does not extend outside of common law torts, it is nonetheless

instructive in this case because it illustrates the particular vulnerability of the victim, Brianna

Beatty.     Like many people suffering from drug addiction, Beatty clearly also suffered from

underlying issues—in particular, mental health issues associated with the loss of a child—that her

doctors were working to treat.      She was prescribed medication, including alprazolam (Xanax),

which unquestionably made her more susceptible to overdosing on heroin.            But even if, as the
   Case 1:20-cr-00013-LO Document 53 Filed 11/17/20 Page 2 of 9 PageID# 289




defendant posits, the heroin worked synergistically with the medication that Beatty was taking,

that does not change the fact that the heroin that the defendant distributed to Beatty was “the straw

that broke the camel’s back.”     Burrage v. United States, 571 U.S. 204, 211 (2014).          That is

sufficient, as a matter of law, to find that the heroin the defendant distributed caused Beatty’s

death, which could have subjected the defendant to a 20-year mandatory minimum sentence.          The

government nevertheless allowed the defendant to plead to a lesser charge while admitting to the

underlying facts of the distribution.   But as in the case of the eggshell plaintiff, it is appropriate

to hold the defendant accountable for Beatty’s death, even though he had no reason to think it

would result.   For the reasons set forth in the government’s position on sentencing, (ECF No. 44),

as well as the reasons set forth below, a sentence of 180 months’ imprisonment is appropriate in

this case.

    I.       That the defendant’s expert disagrees with Beatty’s treatment plan is irrelevant
             to Beatty’s cause of death.

         The defendant’s expert, Dr. Katherine Boyle, posits eight conclusions regarding Beatty’s

cause of death. ECF No. 51-1 at 4–5. The first opinion faults Safe Harbor Treatment Center—

the in-patient rehabilitation facility where Beatty stayed for 30 days shortly before her death—for

failure to treat her opioid use disorder by implementing a Medication Assisted Treatment (MAT)

protocol. Id. at 4.

         Safe Harbor is a reputable treatment center in Costa Mesa, California, and it employs a

range of experts who specialize in the treatment of addicted persons, and in addressing the

underlying issues that contribute to substance abuse. Safe Harbor does utilize MAT as an

intervention when clinical professionals find it appropriate.        Reasonable minds can differ,

however, as to the value and efficacy of MAT in different patients. In this case, Safe Harbor’s

                                                  2
   Case 1:20-cr-00013-LO Document 53 Filed 11/17/20 Page 3 of 9 PageID# 290




clinicians evidently ascertained that it was not appropriate for Beatty, and pursued other

recognized forms of treatment.

         Likewise, in her seventh opinion, Dr. Boyle faults Beatty’s medical providers for not

having her on a “stable medication regimen” prior to her death. ECF No. 51-1 at 5. This too

pertains only to Dr. Boyle’s assessment of Beatty’s healthcare providers, and is a red herring with

respect to the cause of her death. And, of course, Dr. Boyle does not state—nor could she credibly

claim—that the medication that Beatty was prescribed was sufficient to cause her death alone.

         In any event, the fact that Safe Harbor or Beatty’s medical providers did not provide the

type of treatment to Beatty that Dr. Boyle thinks best is in no way related to her cause of death.

In every overdose case, the victim is a drug user. In every overdose case, some safety net to

prevent the victim from abusing drugs has failed. It is no different here, and it does not change

the fact that Beatty ultimately died from ingesting heroin she obtained from the defendant.

   II.      Brianna Beatty was not abusing her medication.

         As a corollary to her conclusions about Beatty’s treatment providers, Dr. Boyle also

concludes that Beatty was abusing her medication prior to her death. ECF No. 51-1 at 4–5. Dr.

Boyle, however, ignores the fact that none of the medications found in Beatty’s blood were present

at levels sufficient to contribute to her death. Decl. of Kevin Schneider, Ph.D. (“Schneider

Decl.”) ¶¶ 15–20. So, even if Beatty were abusing her prescription medication, it is ultimately of

no consequence, because it did not cause her death—it simply made her more vulnerable to a

deadly overdose on heroin.

         The evidence in this case, however, shows that Beatty was not abusing her prescription

medication. For example, Beatty was prescribed alprazolam (Xanax) on March 12, 2019, two


                                                 3
   Case 1:20-cr-00013-LO Document 53 Filed 11/17/20 Page 4 of 9 PageID# 291




days before she overdosed. At the scene, law enforcement recovered the bottle and found that it

contained 13.5 2-mg alprazolam tablets. Dr. Boyle assumes that Beatty was prescribed 30 tablets,

and therefore opines that Beatty took 16.5 tablets of 2-mg alprazolam tablets in just two days.

ECF No. 51-1 at 5. That is incorrect.

       To the contrary, photos of the recovered prescription bottle—which were provided to the

defense via email on February 11, 2020—show that the prescription was for only 23 tablets of

alprazolam, not 30 tablets, as Dr. Boyle wrongly states. The instructions are to take one tablet

every six to eight hours as needed, which translates to three to four tablets per day.




Thus, Beatty was not missing 16.5 tablets; she was only missing 9.5 tablets.




                                                  4
   Case 1:20-cr-00013-LO Document 53 Filed 11/17/20 Page 5 of 9 PageID# 292




       As an initial matter, it is highly unusual for a drug addict who is abusing pills to take the

time to break a pill in half and only take half of a dose. That alone suggests that Beatty was not

abusing her alprazolam. Moreover, assuming Beatty took alprazolam for approximately three

days—March 12, March 13, and March 14—she averaged just over three tablets per day. Thus,

it is clear that Beatty was taking her alprazolam as directed, which explains why the level of

alprazolam in her blood was within therapeutic levels. Schneider Decl. ¶ 16. Dr. Boyle is

plainly wrong to suggest that Beatty was abusing her alprazolam, or that it in any way diminishes

the defendant’s culpability.

       Likewise, Dr. Boyle is wrong to suggest that Beatty’s consumption of oxazepam or

clonazepam—two other benzodiazepines—diminishes the impact of the heroin that the defendant

distributed in causing Beatty’s death. With regard to the oxazepam, for which Beatty had a valid

prescription, the levels in her blood were within a therapeutic level. Schneider Decl. ¶ 17. With

regard to the clonazepam—there was no actual clonazepam in Beatty’s blood, only a metabolite

of clonazepam. That indicates that she may have ingested clonazepam sometime in the days prior

to her death, but again, the level of the metabolite in no way indicates that it had any meaningful

impact on her toxicology. Id. ¶ 18.

       Dr. Boyle states, “[s]ometimes, opioid-abusing individuals, when unable to procure

opioids, may also ingest benzodiazepines, such as alprazolam, clonazepam, and oxazepam, to blunt

the effects of opioid withdrawal.” ECF No. 51-1 at 4. True enough. But that statement is

utterly irrelevant here when, as discussed above, the evidence shows that Beatty was not abusing

her medication, and in any event, the levels of prescription controlled substances in her blood were




                                                 5
   Case 1:20-cr-00013-LO Document 53 Filed 11/17/20 Page 6 of 9 PageID# 293




well within therapeutic levels. This assertion does nothing to blunt the fact that the heroin the

defendant distributed was, again, the lethal catalyst for Beatty’s death.

   III.      Dr. Boyle wrongly concludes that Beatty abused codeine prior to her death.

          Dr. Boyle’s third opinion is that Beatty abused codeine, for which she did not have a

prescription, prior to consuming heroin. Dr. Boyle correctly notes that the forensic analysis of

the heroin found at the scene did not detect the presence of codeine. What is also notable is the

fact that there is no indication that Beatty was ever prescribed codeine, nor was there any codeine

found at the scene of her overdose, nor is there any evidence whatsoever that she obtained codeine

from any illicit source in the time between when she arrived home from rehab in California

(March 10) to when she died (the night of March 14).

          What there is, however, is a simple explanation: the codeine likely came from an impurity

in the heroin itself. As Dr. Schneider explains, heroin is derived from the opium poppy plant.

Schneider Decl. ¶ 22. Opium naturally contains a small amount of codeine, and when opium is

processed and then chemically converted into heroin (the scientific name for which is

diacetylmorphine), the chemical reaction turns the small amount of codeine into acetylcodeine.

Id. ¶¶ 23–24.      When ingested by a user, heroin (diacetylmorphine) metabolizes first into

6-acetylmorphine and then morphine. If the heroin contains a small impurity of acetylcodeine,

the acetylcodeine metabolizes into codeine, and eventually into morphine. Id. ¶ 25.

          That chemical process is consistent with the result of the toxicology analysis on Beatty’s

blood. The level of codeine in Beatty’s blood (0.011 ± 0.002 mg/L)—which is significantly lower

than the level of morphine (0.16 ± 0.04 mg/L)—is consistent with her having ingested heroin that

contained a small impurity of acetylcodeine. Schneider Decl. ¶ 26. This would also explain why


                                                  6
   Case 1:20-cr-00013-LO Document 53 Filed 11/17/20 Page 7 of 9 PageID# 294




there was no evidence of Beatty obtaining codeine from anyone or anywhere else. Moreover, it

is possible that the impurity in the heroin was such that the testing done on the heroin found at the

scene was unable to detect it. Id. ¶ 27. In sum, it is inappropriate for Dr. Boyle to conclude

definitively that Beatty had obtained illicit codeine and was abusing it.

   IV.      The levels of morphine and 6-acetylmorphine in Beatty’s blood indicate that she
            died from ingesting the heroin the defendant distributed.

         Dr. Boyle states that “Ms. Beatty may have died from the synergistic effects of” the other

substances found in her system “despite using a dose of heroin that may not have been fatal

otherwise.” ECF No. 51-1 at 5. That is absurd. Not only does this conclusion ignore the very

relevant fact that none of the other substances were present in levels above what is considered

therapeutic (see Schneider Decl. ¶¶ 15–20), it also completely disregards the significant level of

morphine present in Beatty’s blood.

         The level of morphine found in Beatty’s blood would be a potentially fatal level for anyone.

Schneider Decl. ¶ 13. There is no dispute, however, that Beatty was incarcerated for a week, and

then was sent directly to Safe Harbor Treatment Center for 30 days of in-patient rehabilitation.

She would have had no access to opioids for that period, and as a result, her tolerance would have

diminished. Id. Thus, it is even more likely that the level of morphine found in Beatty’s blood

constituted a fatal dose. Once again, the fact of her unusual vulnerability does not change the fact

that the defendant’s heroin caused her death, it only magnifies it.

         Another important aspect of Beatty’s toxicology that Dr. Boyle overlooks is the level of

6-acetylmorphine present in Beatty’s blood. As explained above, heroin metabolizes in the body

first as 6-acetylmorphine, and then very rapidly into morphine. See Schneider Decl. ¶¶ 7, 25.

Had there been an extended period of time between Beatty ingesting heroin and her death, there

                                                  7
   Case 1:20-cr-00013-LO Document 53 Filed 11/17/20 Page 8 of 9 PageID# 295




would be a much lower level of 6-acetylmorphine—if any at all—in her blood. Id. ¶ 14. Instead,

the presence of 6-acetylmorphine in her blood at a level of 0.012 ± 0.003 mg/L indicates that she

died so quickly after ingesting the heroin, that her body did not have time to break down all the 6-

acetylmorphine into morphine. This is yet another indication that the heroin that the defendant

distributed to Beatty tipped the scale toward a lethal overdose.

                                         CONCLUSION

       It does not matter whether Safe Harbor should have loaded Beatty up with suboxone to

curb her opioid cravings. It does not matter whether Beatty’s doctor should not have prescribed

her benzodiazepines. It does not matter that Beatty was taking a host of prescription medications.

It does not matter that the prescription drugs in her system made her more susceptible to overdose.

She—like so many other substance abusers—was vulnerable, and the defendant sold her what

turned out to be, for her, a lethal dose of heroin. The harm would not have occurred in the absence

of the defendant’s conduct. Burrage v. United States, 571 U.S. 204, 211 (2014). A sentence of

180 months is appropriate to reflect the causal link because the defendant’s conduct and the death

of Brianna Beatty.

                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney

                                      By:            /s/
                                              Katherine E. Rumbaugh
                                              Assistant United States Attorney




                                                 8
   Case 1:20-cr-00013-LO Document 53 Filed 11/17/20 Page 9 of 9 PageID# 296




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 17, 2020, I filed the foregoing with the Clerk of Court

using the CM/ECF system, which will automatically send electronic notification of such filing to

counsel of record in this case; and I will further forward an electronic copy to the United States

Probation Officer assigned to the case.



                                                     /s/
                                             Katherine E. Rumbaugh
                                             Assistant United States Attorney
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Tel: (703) 299-3700
                                             Fax: (703) 299-3982
                                             katherine.rumbaugh@usdoj.gov




                                                9
